Title: From George Washington to James Butler, 22 July 1793
From: Washington, George
To: Butler, James



Mr Butler,
Philadelphia July 22d 1793

Your letter of the 14th came duly to hand—and I much approve of your ceasing to bring more Corn from the River Farm & substituting Oats in its place. But these also ought to be used sparingly, and with great æconomy, even to the work horses, or else I shall still be obliged to buy feed for them, which will be a very unpleasant thing to me.
You talk of bringing some of the Oats into the Grainery, & stacking the rest—This I also approve; supposing you mean to keep that which is within, under lock; for unless this is done, I know there are some persons about the Stables—who, disregarding any expence I may be run to & indeed any orders would feed his horses as lavishly as if there was the greatest superabundence. Except the Stud horse and Jacks, all others that do nothing, should be allowed little or none, except when they are used—The abundant grass of this year, is certainly sufficient for the support of horses who have nothing else to do but bite it. Let no Oats be used that is not cut—and let all that is cut be kept under lock, and delivered out by old Jack; or I am sure these orders will be unavailing.

I hope, notwithstanding the difficulty you met with in cutting the Clover at Dogue run—that it was not only done, but well done—And, that all the grass at that Farm will be made into good Hay. The loss of this Article at the River Farm makes this measure indispensably necessary—& your reputation as a farmer, let me tell you, will be at stake thereupon. I again desire that the Hay at Muddy hole—and that at River farm may be examined—neither appeared to me to be put up as they ought to be.
Such Leather as the Shoemaker wants must be purchased, that he may not be idle. If Mr Lewis is at Mt Vernon, shew him this letter; If not, do so when he arrives. I am Yr friend

Go: Washington

